Citation Nr: 0914627	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, asserted to be secondary to service-connected bladder 
cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO denied service 
connection for residuals of a head injury, asserted to be 
secondary to service-connected bladder cancer.  

In September 2006, the Veteran and his spouse testified 
before the undersigned Acting Veterans Law Judge at a hearing 
held at the RO.  A copy of the transcript of that hearing is 
of record and has been reviewed.  

In June 2007, the Board remanded this claim for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has chronic residuals of a head injury related to 
his service-connected bladder cancer.  


CONCLUSION OF LAW

Residuals of a head injury are not proximately due to, or the 
result of, the service-connected bladder cancer.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA and to those claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court also explained 
that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, April 2005 and July 2007 letters 
provided the Veteran with the criteria for his secondary 
service connection claim.  These documents also notified the 
Veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  

The July 2007 letter correspondence also notified the Veteran 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  Regardless, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of secondary service 
connection for the residuals of a head injury.  In light of 
this denial, no rating or effective date will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the Veteran in proceeding with the issuance of a 
final decision of the service connection claim on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  [In July 
2008, the RO readjudicated the Veteran's secondary service 
connection claim and, upon denial of that issue, issued a 
supplemental statement of the case.]  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All available service treatment 
records, as well as all relevant treatment records adequately 
identified by the Veteran, have been obtained and associated 
with his claims folder.  

The Veteran did not return authorization and consent forms 
that were requested pursuant to the Board's June 2007 Remand.  
Thus, VA could not obtain some previously-referenced private 
medical records.  [The Veteran had been sent these forms 
along with his notice letter in July 2007.]  The Court has 
held that the duty to assist is not a one way street, and an 
appellant must do more that passively wait for assistance 
when he has information essential to his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  

The Veteran has not been given a VA examination.  As 
explained below, the evidence does not show the presence of 
chronic residuals of a head injury aggravated by, proximately 
due to, or the result of his service-connected bladder 
cancer.  Without such evidence, secondary service connection 
cannot be granted.  Thus, the Board concludes that a remand 
to accord the appellant a VA examination pertinent to his 
claim is not warranted.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of the secondary service connection claim on 
appeal.  Under the circumstances of this case, additional 
efforts to assist the Veteran in accordance with the VCAA 
would serve no useful purpose.  See, Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (which holds that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the Veteran has pointed to no other pertinent 
evidence which has not been obtained and, in fact, in an 
August 2008 letter stated he had no further evidence to 
submit.  Consequently, the Board will proceed to adjudicate 
the following service connection issue on appeal, based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria 

Regulations provide that service connection is warranted for 
a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2008).  Any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
38 C.F.R. § 3.310 (2008), effective October 10, 2006.  See 71 
Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

Analysis

In November 2004, the Veteran filed a claim for service 
connection for residuals of a head injury, as secondary to 
his service-connected bladder cancer.  At the February 2006 
decision review officer (DRO) hearing, the Veteran explained 
that his service-connected disability required him to use a 
pail and male urinal at night if he had the urge to urinate.  
These items were kept next to his bed.  He stated that one 
night he reached over too far, fell out of bed, and hit his 
head on a night stand.  An ambulance came and he was taken to 
a private hospital where he was treated for a head injury.  
He stated that since that time he's had equilibrium problems.  
DRO hearing transcript at 2-3.  

At the September 2006 Board hearing, the Veteran stated that 
he suffered a cerebral concussion.  His representative stated 
that the Veteran suffered from dementia and memory problems.  
The Veteran's spouse stated the Veteran had vertigo and that 
his logic was poor.   The Veteran was seeing a private 
neurologist for these problems.  Board hearing transcript at 
3, 5-6, 8-9.  

In support of his claim, the Veteran submitted July 2004 
private medical bills and records that he had been taken by 
ambulance to a private medical hospital.  The July 2004 
ambulance patient care record shows that the Veteran was 
found on the ground after falling out of bed and records that 
he had a 1 inch laceration behind his ear.  The Veteran 
complained of a slight headache and some dizziness.  He was 
transported to a private hospital.  

The Board also reviewed records received from the Veteran's 
former employer, now on file with the U.S. Office of 
Personnel Management.  These records date from July 1973 to 
February 1974 and essentially show the dates for when the 
Veteran was being treated for bladder cancer.  

After a complete and thorough review of the claims folder, 
the Board does not find that secondary service connection is 
warranted.  Significantly, the evidence does not show the 
Veteran has a present disability, to include chronic 
residuals of a head injury.  While the evidence shows the 
Veteran did fall in July 2004 and was taken to a private 
hospital, there is no competent medical evidence of chronic 
residuals associated with this injury.  

Both the Veteran and his spouse spoke of symptoms the Veteran 
has experienced since his fall in July 2004.  The Board 
acknowledges the Veteran's contentions that he incurred 
residuals of a head injury as a result of his 
service-connected bladder cancer.  Importantly, however, 
while the Veteran and his spouse, as lay people, are 
competent to report the onset of pertinent symptoms and 
continued symptomatology since then, they are not competent 
to express an opinion concerning a diagnosis of a disability 
or the etiology of a purported disorder.  See, Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994); & Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The claims folder contains no competent medical evidence that 
the Veteran has chronic residuals of a head injury associated 
with his service-connected bladder cancer.  Clearly, 
therefore, the preponderance of the evidence is against the 
claim for service connection for residuals of a head injury, 
asserted to be secondary to service-connected bladder cancer.  
The benefit-of-the-doubt rule does not apply, and this 
secondary service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of a head injury, asserted 
to be secondary to service-connected bladder cancer, is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


